t c summary opinion united_states tax_court virgilio dela cruz milagros dela cruz petitioners v commissioner of internal revenue respondent docket no 1414-00s filed date milagros dela cruz pro_se h clifton bonney jr for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether certain social_security disability benefits are includable in petitioners’ gross_income and whether petitioners are entitled to a deduction for attorney’s fees incurred in obtaining the social_security_benefits ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in daly city california on the date the petition was filed in this case during petitioner wife ms dela cruz received a lump-sum payment of dollar_figure for social_security disability benefits attributable to and ms dela cruz personally received dollar_figure of this amount and the remaining dollar_figure was given to her lawyer in addition ms dela cruz’s daughter ‘respondent has made two concessions first respondent has accepted an amended_return filed by petitioners but not reflected in the notice_of_deficiency the amended_return reflects taxable_income of dollar_figure while the notice’s adjustments were made to taxable_income of dollar_figure respondent concedes the difference second respondent concedes a mathematical error in the notice the total increase in income in the notice should read dollar_figure rather than dollar_figure nerilyn a dela cruz received social_security_benefits of dollar_figure petitioners filed a joint federal_income_tax return in and reported dollar_figure in adjusted_gross_income in that year excluding the social_security_benefits respondent issued petitioners a statutory_notice_of_deficiency with the determination that they had unreported income of dollar_figure from these social_security_benefits ’ the inclusion of social_security_benefits in gross_income is governed by sec_86 social_security disability benefits are treated in the same manner as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 taxpayers who file a joint_return and whose modified_adjusted_gross_income plus half of the social_security_benefits received is greater than dollar_figure must include a portion of the benefits in their income sec_86 through c benefits generally are included in income in the year in which they are received even if the benefits are attributable to prior years sec_86 sec_451 the portion included in income never exceeding percent varies according to a formula set forth in sec_86 petitioners had modified_adjusted_gross_income of at least dollar_figure see sec_86 and received benefits of dollar_figure because their modified_adjusted_gross_income plus half respondent also determined that petitioners had unreported income of dollar_figure in dividends petitioners concede this amount q4e- their benefits exceeds dollar_figure by at least dollar_figure they must include in income percent of the benefits see sec_86 c thus respondent is correct in his determination that petitioners must include in income percent of the social_security disability benefits or dollar_figure petitioners’ primary argument is that the payments should not be included in income because they are disability payments as noted above however social_security disability benefits are treated in the same manner as other social_security_benefits and must be included in income to the extent required under sec_86 see thomas v commissioner supra a portion of the benefits was paid directly to ms dela cruz’s lawyer as a general_rule income is taxed to the person earning it even if the right to receive the income is contractually assigned to another person prior to its being earned 281_us_111 114_tc_399 affd 259_f3d_881 7th cir banks v commissioner tcmemo_2001_48 see also s rept 1983_2_cb_328 stating that the total amount of social_security_benefits received by a taxpayer is not to be reduced by attorney’s fees under this principle the social_security_benefits paid to ms dela cruz are includable in income despite the fact that her lawyer was paid directly by the social_security administration - - under sec_212 taxpayers are allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income the amount of the deduction is limited to expenses related to the collection of income which is required to be included in gross_income for federal_income_tax purposes sec_265 sec_1_212-1 income_tax regs thus petitioners are entitled to deduct percent of the legal expenses_incurred in securing the social_security disability benefits the percentage of the benefits which are included in income see andrews v commissioner tcmemo_1992_668 we briefly note that the social_security_benefits paid to or for ms dela cruz’s daughter nerilyn are not at issue this amount was not determined to be includable in petitioners’ gross_income by respondent in the notice_of_deficiency only the dollar_figure in benefits paid with respect to ms dela cruz were included this deduction is a miscellaneous itemized_deduction subject_to the 2-percent floor of sec_67 according to the amended_return petitioners have other itemized_deductions in the total amount of dollar_figure there are few details in the notice_of_deficiency concerning each of the individual deductions comprising this total amount and neither party introduced into evidence a copy of petitioners’ federal_income_tax return for however the notice does state that petitioners claimed miscellaneous_itemized_deductions of dollar_figure this shows that a deduction for legal fees was not taken on the original return no such deduction was taken on the amended_return either which increased petitioners’ total itemized_deductions by dollar_figure to report additional home mortgage interest -- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
